DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 5, 2021, the drawings and specifications objections, the 112(b) rejections in the previous office action (dated 01/19/2021), are hereby withdrawn. Claims 1, 5-7 and 9 have been amended, claim 2 has been cancelled, claims 3 and 4 were previously presented, and claims 10-15 were and still are withdrawn from further consideration (due to the lack of unity requirement dated 11/05/2020).
	Therefore, claims 1 and 3-9 are currently pending.

Drawings
The drawings were received on April 5, 2021.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian C. Whipps on April 7, 2021.
The application has been amended as follows: 
In claim 7, Ln. 3, “substantially” has been deleted.
Claims 10-15 have been cancelled.

	

Allowable Subject Matter
Claims 1 and 3-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein the stepped region of the bottom panel raises the smoking article partially through the access opening relative to the other smoking articles outside the stepped region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736